Citation Nr: 9930689	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  95-01 110 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye disability.

2.  Entitlement to special monthly pension for housebound or 
aid and attendance benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The veteran had active service from November 1945 to May 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Waco, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in January 1997, 
but was remanded for further development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  


FINDINGS OF FACT

1.  The veteran underwent surgery for cataract extraction of 
the left eye at a VA facility in September 1984; subsequent 
to this surgery, the veteran continued to receive follow-up 
treatment from the VA, which included a prescription of 
Pilocarpine Hydrochloride Ophthalmic solution eye drops in 
November 1991.  

2.  The veteran was found to have retinal detachment of the 
left eye in March 1992; he underwent unsuccessful surgical 
repair of the retinal detachment at a VA facility in April 
1992, and is currently blind in the left eye.  

3.  The veteran has not submitted any competent medical 
evidence showing a relationship between the treatment he 
received from the VA and the onset or increase in severity of 
any left eye disability.  

4.  The veteran is not blind in both eyes, is not a patient 
in a nursing home, does not have a single disability ratable 
as 100 percent disabling, is not substantially confined to 
his home, and has not established a factual need for aid and 
attendance.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disability.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1995).  

2.  The criteria for entitlement to special monthly pension 
for housebound or aid and attendance benefits have not been 
met.  38 U.S.C.A. §§ 1521 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Eye

The veteran contends that he has developed a left eye 
disability as a result of treatment received from a VA 
facility.  The veteran notes that he underwent cataract 
surgery for the left eye at a VA facility in 1984.  He says 
that he was prescribed eye drops by the VA in 1991 as a 
follow-up treatment for his eye problems.  The veteran states 
that he became blind in his left eye shortly after using the 
eye drops.  He says that he was told by a VA doctor that the 
cause of the blindness was uncertain, but that there was a 
possibility it could have been due to the medication.  The 
veteran believes that the eye drops prescribed by the VA for 
follow-up treatment for the cataract surgery conducted at a 
VA facility caused his blindness of the left eye.  

The Board notes that during the pendency of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.  

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  Gardner v. Derwinski, 1 Vet. App. 584 (1991),  
aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993),  
aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  
The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Id. 

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 stated that where it is determined that 
there is additional disability resulting from an aggravation 
of an existing disease or injury suffered as a result of 
hospitalization or medical treatment, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358 
(1995).

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 1999).  However, a VA Office of General Counsel 
precedent opinion held that all claims for benefits under 
38 U.S.C.A. § 1151, filed before October 1, 1997, must be 
adjudicated under the code provisions as they existed prior 
to that date.  See VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).

In this case, as the veteran submitted his claim for VA 
compensation benefits under 38 U.S.C.A. § 1151 in April 1992, 
his claim must be considered under the law extant at that 
time.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

The evidence includes VA treatment records dated June 1984 
which include an impression of cataracts.  September 1984 
records show that the veteran was admitted for elective 
cataract extraction of the left eye.  He underwent 
extracapsular cataract extraction of the left eye with 
implantation of a posterior chamber implant.  A posterior 
chamber rupture was noted to be a complication.  The veteran 
was sent to the recovery room in very good condition.  The 
hospital records describe the surgery as uncomplicated, and 
indicate that the veteran's postoperative course was 
completely unremarkable.  The veteran was discharged to home 
in good condition, and prescribed eye drops to be used four 
times a day.  

A June 1985 letter from a VA doctor states that the veteran 
was being followed as a patient at the VA eye clinic.  He had 
previously had a cataract removed from the left eye and 
currently had fluid in the center of vision, which caused 
distortion of the vision in that eye.  The veteran had been 
examined by a retina specialist, and was felt to have an 
untreatable lesion.  

VA treatment records indicate that the veteran continued to 
be followed after his left eye surgery.  December 1985 
records reflect a diagnosis of subretinal neovascular 
membrane of the left eye.  An examination showed some 
subretinal fluid.  January 1986 records also note the capsule 
rupture, and state that this occurred in June 1984.  On 
examination, the left eye was noted to be stable.  October 
1986 records report the veteran's history of cataract 
extraction with capsular rupture dated June 1984, the history 
of subretinal neovascular membrane in October 1985, and a 
finding of no leakage of the left eye in April 1986.  The 
current diagnosis was maculopathy of the left eye, with 
glaucoma suspected. 

More recent VA records show that the veteran was seen at the 
eye clinic in November 1991.  The veteran was noted to be 
status post cataract extraction of the left eye, to have had 
retinal pigment epithelium changes, and to have suspected 
glaucoma.  He was prescribed a new medication for the left 
eye, and scheduled for a new appointment in March 1992.  The 
March 1992 records indicate that Pilocarpine Hydrochloride 
Ophthalmic solution had been prescribed during the November 
1991 visit.  The veteran noted that his vision suffered a few 
days after use of this medication.  An examination revealed 
retinal detachment, which was suspected to be three months 
old.  The veteran was scheduled for surgical repair.  

April 1992 records reveal that the veteran underwent surgical 
repair for retinal detachment of the left eye.  The operative 
report includes a history of previous eye surgery with 
vitreous loss during cataract extraction.  The history noted 
that he developed postoperative glaucoma.  The veteran was 
placed on Pilocarpine, and reportedly, within two to three 
weeks after beginning to use this medication, central vision 
was lost in the left eye.  He had appeared in the eye clinic 
three months after this and was found to have a retinal 
detachment.  The detachment was complete.  There was a small 
peripheral hole noted.  Following the surgery, the veteran 
was sent to the recovery room in stable condition.  There 
were no complications noted for the surgery.  

April 1992 VA follow-up records state that the veteran had 
persistent subretinal fluid status post retinal detachment 
repair of the left eye.  Additional April 1992 records note 
continued fluid, and declined pneumatic retinopathy.  On 
examination, the veteran was found to have total bullous 
retinal detachment with the buckle still visible.  The break 
superiorly was clearly seen again.  The impression was failed 
retinal detachment repair of the left eye.  June 1992 records 
state that the veteran was off all drops.  The break 
continued to be easily seen.  

September 1992 VA treatment records indicate that the veteran 
was blind in the left eye as a result of the detached retina.  
October 1992 records note that the veteran believed the 
Pilocarpine Hydrochloride Ophthalmic solution had caused the 
retinal detachment of the left eye.  The VA physician 
indicated that he explained at length that this was unlikely, 
and that the veteran should comply with his new medications.  

A May 1993 statement from the veteran's private doctor 
indicates that he had recently examined the veteran.  The 
doctor noted the history of the detached retina of the left 
eye, and the unsuccessful retinal surgery at the VA facility.  
The veteran was currently blind in the left eye, with no 
possible chance of visual recovery.  The doctor did not 
express an opinion as to the etiology of the retinal 
detachment.  A March 1994 letter from the veteran's doctor 
also noted the blindness of the left eye, without commenting 
on the cause of the blindness.  A September 1994 letter from 
a second private doctor states that the veteran has lost the 
vision of the left eye due to retinal detachment, but the 
cause of the detachment was not noted.  

Additional VA treatment records dated through December 1996 
are contained in the claims folder.  The December 1996 
records note blindness of the left eye due to retinal 
detachment.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to compensation for 
a left eye disability under the provisions of 38 U.S.C.A. 
§ 1151.  The evidence shows that the veteran underwent 
successful surgery for extraction of a cataract from his left 
eye in 1984, and that he continued to be seen for follow-up 
treatment.  The evidence also shows that he was prescribed 
Pilocarpine Hydrochloride Ophthalmic solution to be used in 
his left eye in November 1991, that he sustained a retinal 
detachment of his left eye shortly after he began use of this 
medication, that the April 1992 surgery for repair of this 
disability was unsuccessful, and that the veteran is now 
blind in his left eye.  However, the veteran has not 
submitted any medical evidence to show that the blindness of 
the left eye was incurred as a result of the VA 
hospitalization, or of the medical or surgical treatment 
performed by the VA.  The veteran has not submitted any 
medical opinions that state the retinal detachment which 
caused his blindness resulted from either his cataract 
surgery or the Pilocarpine Hydrochloride Ophthalmic solution 
prescribed to treat his eye many years after the surgery.  
Furthermore, the Board notes that while the veteran underwent 
an unsuccessful surgical repair of the retinal detachment at 
a VA facility in April 1992, the retinal detachment which is 
the result of the veteran's current blindness clearly 
occurred while the veteran was at home.  The only medical 
evidence that addresses the etiology of the veteran's left 
eye disability is the October 1992 VA treatment records which 
indicate that it was unlikely that the retinal detachment was 
caused by the Pilocarpine Hydrochloride Ophthalmic solution.  

Statements by the veteran, recorded for clinical history 
purposes in 1992 suggest that additional disability , 
including vitreous loss, glaucoma and a detached retinal 
resulted from VA treatment.  The Court has held that bare 
transcription of lay history unenhanced by any additional 
medical comment by the examiner, is not competent medical 
evidence required to make the claim well grounded.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  The Board notes the 
veteran's sincere belief that his retinal detachment was the 
result of the Pilocarpine Hydrochloride Ophthalmic solution, 
but he is not a physician, and he is not qualified to express 
a medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, as the 
veteran has not submitted any competent medical opinion that 
states his left eye disability was incurred as a result of 
treatment received from the VA, his claim is not well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).


Special Monthly Pension

The veteran contends that he is entitled to special monthly 
pension as a result of being housebound, or due to a need for 
regular aid and attendance.  He notes that he is blind in his 
left eye, and that he can no longer drive.  

Increased pension is payable to a veteran by reason of need 
for aid and attendance, or by reason of being housebound.  
38 U.S.C.A. § 1521(d)(e); 38 C.F.R. § 3.351(a)(1).  The 
veteran will be considered in need of regular aid and 
attendance if he or she: (1) Is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) Is a patient in a nursing home 
because of mental or physical incapacity; or (3) Establishes 
a factual need for aid and attendance under the criteria set 
forth in Sec. 3.352(a).  38 C.F.R. § 3.351(c).  

The rate of pension payable to a veteran who is entitled to 
pension under 38 U.S.C. 1521 and who is in need of regular 
aid and attendance shall be as prescribed in 38 U.S.C. 
1521(e) if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability under Sec. 4.17 of this chapter) the veteran: 
(1) Has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
(2) Is ``permanently housebound'' by reason of disability or 
disabilities.  This requirement is met when the veteran is 
substantially confined to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement  will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment  of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily  environment.  
``Bedridden'' will be a proper basis for the determination.  
For the purpose of this paragraph ``bedridden'' will be that 
condition  which, through its essential character, actually 
requires that the claimant remain in bed.  38 C.F.R. 
§ 3.352(a).  

The record shows that entitlement to nonservice connected 
pension benefits was established in a November 1986 rating 
decision.  The June 1992 rating decision which denied the 
veteran entitlement to special monthly pension stated that 
his nonservice connected disabilities included arthritis of 
the lumbar spine, evaluated as 40 percent disabling; 
defective vision of the left eye secondary to cataract 
extraction, evaluated as 30 percent disabling; the residuals 
of a dislocation of the right (major) shoulder with rotator 
cuff tear, evaluated as 20 percent disabling; duodenal ulcer 
and diverticulosis of the colon, evaluated as 20 percent 
disabling; the residuals of a fracture of the right ankle, 
evaluated as 10 percent disabling; and hypertension, 
evaluated as 10 percent disabling.  The veteran had a 
combined nonservice connected evaluation of 80 percent.  

The relevant evidence submitted by the veteran includes VA 
treatment records dated from 1991 to 1996, as well as private 
medical records from 1993 to 1995.  

An April 1992 nutritional evaluation shows that the veteran 
appeared overweight.  His nutritional class was mild 
malnutrition, and nutritional status was mild compromised 
nutritional status.  The veteran reported that his appetite 
was good, and that he had no food problems.  There was mild 
compromised nutritional status because of the veteran's 
weight, which could allow for his approximately one week of 
weight loss.  

The May 1993 statement from the veteran's private doctor 
noted that he was blind in his left eye, with no possible 
chance of visual recovery.  The vision in the right eye with 
correction was 20/25, with early cataract changes.  The time 
of progression of his cataract would be impossible to 
determine.  

March 1994 private medical records indicate that the veteran 
was hospitalized for fracture of the left ankle.  He was 
noted to live at home alone.  He was admitted for 
observation, because he was blind on one side, and had 
trouble seeing on the other.  The veteran was observed and 
noted to be ambulating with a cane without difficulty.  
Follow-up visits in April 1994 and May 1994 showed that the 
fracture was healing very well, and that increased activity 
was recommended.  

Private medical records from September 1994 note that the 
veteran was afforded a physical examination.  His chief 
complaints were arthritis in all joints, particularly the 
ankles, and loss of vision in the left eye.  On examination, 
the veteran was a chronically ill looking white male in no 
acute distress.  The impressions were cardiac arrhythmia with 
atrial fibrillation, uncontrolled high blood pressure, 
osteoarthritis, and blindness of the left eye.  

VA treatment records from June 1995 indicate that the veteran 
had appeared in order to have his medication refilled.  He 
was ambulatory with his cane, alert, and oriented.  December 
1995 VA treatment records state the veteran walks 10 to 15 
blocks each day.  He had no dietary discipline, and no chest 
pain.  

The Board finds that the veteran does not meet the criteria 
for entitlement to a special monthly pension for either aid 
and attendance, or for being housebound.  

The evidence indicates that the veteran is blind in his left 
eye.  However, the veteran does not have a single disability 
evaluated as 100 percent disabling.  May 1993 records show he 
retains corrected vision of 20/25 in his right eye, without 
evidence of contraction of the visual field.  While the May 
1993 records also show early cataract changes of the right 
eye, there is no additional evidence to show that any loss of 
visual acuity has progressed to the degree that his vision is 
now 5/200.  March 1994 records show that the veteran lives at 
home, and there is no indication that he has been moved to a 
nursing home.  Furthermore, the evidence does not establish a 
factual need for aid and attendance.  No evidence has been 
presented to indicate that the veteran is unable to keep 
himself clean and presentable, that he requires an orthopedic 
appliance, that he is unable to feed himself or care for the 
wants of nature, or that he is so incapacitated that he 
requires protection from the dangers of his daily 
environment.  The evidence shows that the veteran walks 10 to 
15 blocks every day, and is not bedridden or confined to his 
home.  Therefore, as the criteria for special monthly pension 
have not been met, entitlement to these benefits is not 
warranted.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left eye disability is denied. 

Entitlement to a special monthly pension for housebound or 
aid and attendance benefits is denied. 



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

